Citation Nr: 1515940	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  06-12 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an extraschedular evaluation for migraines, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2000 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
	
In May 2008, the Board remanded the issue of increased rating for migraine headaches for further development.  In March 2010, the Board increased this rating to 50 percent, effective December 23, 2003.  It also remanded the issue of entitlement to a TDIU and the issue of whether the Veteran's claim for an increased rating for migraines should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  In a November 2011 decision, the Board referred the Veteran's claim for an increased rating for migraine headaches for extraschedular consideration and again remanded the Veteran's TDIU claim for further development.

In November 2014, the RO referred the increased disability rating for migraines claim for extraschedular consideration by the Director of the VA Compensation and Pension Service, in accordance with 38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The requested opinion was rendered in January 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating on an extraschedular basis for migraines and entitlement to TDIU.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).

Regarding the Veteran's claim for extraschedular evaluation for migraines, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for GERD, dysthymia, hypertension, a lumbar disability, as well as migraines.  In January 2015, the Director of the VA Compensation and Pension Service issued an administrative decision with regard to extraschedular consideration of the Veteran's claim for increased rating for migraines.  However, in that decision, it is clear the Director only considered the Veteran's migraine disability and did not consider the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture.

Accordingly, in light of Johnson, the Board has determined that a remand is appropriate in order to refer the Veteran's claim to the Director of the VA Compensation Service for a collective extraschedular consideration.  

The Veteran's claim of entitlement to TDIU is also on appeal before the Board.  In its November 2011 decision, the Board remanded this issue for further development.  Specifically, the Board directed that the RO should give the Veteran the opportunity to provide the information necessary for processing a claim for TDIU.  In August 2014, the RO sent a letter informing the Veteran of what was needed to establish a claim for TDIU, enclosing a VA Form 8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran has not responded to that request for information.  Therefore, another letter should be sent in order to provide the Veteran with notice as to what is needed to substantiate a claim for TDIU.  

Additionally, of record are seemingly favorable nexus opinions, in which a VA physician indicates the Veteran is unemployable due to his service-connected disabilities.  Specifically, in a June 2008 treatment note, the attending physician indicated that the Veteran was long-term unemployed due to his service-connected back and migraine disabilities.  Additionally, VA afforded the Veteran an examination in May 2009 to address his service-connected migraines.  When listing the disability's effect on the Veteran's occupation, the examiner indicated that the Veteran was not employed.  While these two records are probative of the fact that the Veteran is unemployed, they are not dispositive of the issue of whether the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  Therefore, a remand is necessary to provide the Veteran with a VA examination and opinion that addresses his claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VCAA notice as to what is needed to substantiate a claim for TDIU.  Send another copy of the VA Form-8940, Veteran's Application for Increased Compensation Based on Unemployability with this notice.  

2.  Schedule the Veteran for an appropriate VA examination, to be conducted if possible, by a vocational rehabilitation specialist, with respect to the Veteran's TDIU claim. The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability(ies), alone or in the aggregate, impact his occupational functioning, i.e., render him unable to secure or follow a substantially gainful occupation. In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training, and work history. All findings and conclusions should be set forth in a report, accompanied by a rationale.

3.  Once again refer the Veteran's claim of entitlement to an extraschedular evaluation for migraines to the Director of the VA Compensation Service for appropriate extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for an opinion in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  

4.  Then readjudicate the issues on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




